Citation Nr: 0410290	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  01-05 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Whether new and material evidence, sufficient to reopen a claim of 
service connection for post-traumatic stress disorder (PTSD), has 
been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

C. Kedem


INTRODUCTION

The veteran had active duty service from December 1968 to January 
1972.  According to his DD-214 he had 167 days of "lost" time, all 
of which occurred before his Vietnam service.

This matter comes to the Board of Veterans' Appeals (Board) from a 
March 2001 decision of the Department of Veterans Affairs (VA) 
Salt Lake City Regional Office (RO).  The RO last denied service 
connection for PTSD by a February 1998 rating decision which 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2003).  A previously decided claim may not be reopened in 
the absence of new and material evidence.  Barnett v. Brown, 8 
Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).   In the 
March 2001 adjudication, the RO decided the claim of service 
connection for PTSD on the merits and failed to apply the new and 
material evidence standard.  However following the January 2003 
rating decision, the veteran was advised that his claim for 
service connection for PTSD was not reopened since the evidence 
submitted in connection therewith was not new and material.  
Regardless of RO action, the Board is legally bound to decide the 
threshold issue of whether the evidence is new and material before 
addressing the merits of a claim.  The discussion follows below.

In the Board's view, the veteran has not restricted his claim of 
service connection for an acquired psychiatric disorder to PTSD.  
As the issue of service connection for an acquired psychiatric 
disorder other than PTSD has not been procedurally developed, the 
Board is referring it to the RO for initial adjudication.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The February 1998 rating decision denying the veteran's claim 
of entitlement to service connection for PTSD is final.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection with the 
evidence previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim of 
service connection for PTSD has not been received since February 
1998.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2003).

2.  The additional evidence presented since February 1998 is not 
new and material, and the claim for service connection for PTSD is 
not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.  

VCAA applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered by VA.  
VCAA also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  

VCAA is generally applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The issue before the 
Board arose from a claim filed before November 9, 2000.  The 
regulatory amendments became effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  In this case, VCAA and its implementing 
regulations are accordingly generally applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various provisions of 
VCAA to a particular claim].

However, VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 U.S.C.A. § 
5108 before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that claim.  It 
is specifically noted that nothing in VCAA shall be construed to 
require the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

Once a claim is reopened, VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit under 
a law administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.



Notice

VA has a duty to notify a claimant and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002).  As 
part of the notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA 
to a claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by VCAA].

The Board believes that with respect to this issue, which involves 
the matter of submission of new and material evidence, although 
VA's duty to assist appears to be circumscribed the notice 
provisions of VCAA are still applicable.  The Court has recently 
that 38 U.S.C.A. § 5103(a), as amended by VCAA, and 38 C.F.R. § 
3.159(b), as amended, which pertain to VA's duty to notify a 
claimant who had submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a claim 
by submitting new and material evidence pursuant to 38 U.S.C.A. § 
5108.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue on appeal.  In this case, the 
RO undertook action that is consistent with the notification and 
assistance provisions of VCAA as it relates to new and material 
evidence claims, and then adjudicated the veteran's claim based on 
all the evidence of record.  In a November 2002 letter, the RO 
complied with the notice requirements of VCAA and notified the 
veteran of the evidence he is expected to obtain and which 
evidence VA will obtain.  See 38 U.S.C.A. § 5103a; 38 C.F.R. § 
3.159(b); see also Quartuccio, supra.  The RO also outlined the 
evidence needed to support the veteran's claim.


Duty to Assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  However, the issue on appeal involves 
the matter of whether a previously denied claim may be reopened.  
Under such circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until the 
claim is reopened.  See 38 U.S.C.A. § 5103A.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The veteran has 
not pointed to any evidence pertinent to the issue on appeal which 
exists and which has not been associated with his VA claims 
folder.

In short, the Board has carefully considered the provisions of 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that to the extent required the issue of 
whether new and material evidence has been submitted with respect 
to the claim of entitlement to service connection for PTSD has 
been developed in conformity with the spirit of VCAA.  
Accordingly, the Board will proceed to a decision on the issue on 
appeal.

Law and Regulations

In general, RO decisions which are unappealed become final. See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).  A final 
decision cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108 (West 2002), VA must 
reopen a finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  "If new and 
material evidence is presented or secured with respect to a claim 
that has been disallowed, [VA] shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. Derwinski, 
1 Vet. App. 251, 253 (1991).  See also Knightly v. Brown, 6 Vet. 
App. 200 (1994).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  First, the adjudicator must determine whether the 
evidence added to the record since the last final decision is new 
and material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, the 
claim will be reopened and decided upon the merits.  Once it has 
been determined that a claimant has produced new and material 
evidence, the adjudicator must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring that 
the VA's statutory duty to assist the appellant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 
1991); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the Court further 
delineated the first step of the Manio analysis by dividing it 
into three questions.  The Court indicated that the first question 
for the decision maker is whether newly presented evidence is 
actually "new" in the sense that it was not of record at the time 
of the last final disallowance of the claim and is not merely 
cumulative of other evidence of record.  The second question is 
whether the evidence is "probative" of the "issue at hand."  
Evans, 9 Vet. App. at 283.  Evidence is probative when it tends to 
prove, or actually proves an issue.  The third question is 
whether, in light of all of the evidence of record, there is a 
reasonable possibility that the outcome of the claim on the merits 
would be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); 
Evans, 9 Vet. App. at 283.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies prospectively 
to all claims made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620-30 (Aug. 29, 2001) [to be codified at 38 C.F.R. § 
3.156(a)].  Because the veteran filed his request to reopen his 
claim prior to that date, the earlier version of the law remains 
applicable in this case.  According to the relevant VA regulation, 
"[n]ew and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim." 38 C.F.R. § 3.156(a).  Only evidence presented since 
the last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and material 
evidence had been presented), will be evaluated in the context of 
the entire record.  Id.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Court has further held that this presumption 
of credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider patently 
incredible evidence (e.g. the inherently false or untrue) to be 
credible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.

Factual Background 

The veteran's DD Form 214 reflects that he was a vehicle mechanic 
in service.  His awards and decorations include the Vietnam 
Service Medal and the Vietnam Campaign Medal.  His Service 
Personnel Records indicate that he was stationed in Vietnam from 
December 1969 to November 1970.

In October and November 1971, during service, the veteran was 
hospitalized on approximately three occasions for psychiatric 
treatment due to drug dependency that apparently had its onset 
three years prior.  In December 1972, he was placed on the 
disability retirement list.  His treating psychiatrist diagnosed 
psychotic reaction and drug dependency.  These records contain no 
references to any events or experiences in Vietnam

From December 1971 to January 1972, at the time of service 
discharge, the veteran was hospitalized at the VA Sepulveda 
Hospital.  The discharge report reflected a history of drug abuse 
that began while he was in service.  There were no references to 
any stressful events in Vietnam or to manifestations of an 
acquired psychiatric disorder.  

During VA hospitalization in August 1987 for treatment of drug and 
alcohol abuse, it was reported that the veteran had "suffered 
small shrapnel wounds" in service.  He said that he had applied 
for VA disability for a leg injury.

In December 1987, the veteran was diagnosed with PTSD.  On 
examination that month, he indicated that he had been a door 
gunner in Vietnam and had witnessed three "good partners" being 
killed.  He did not provide any identifying information.  At that 
time he reported that he had not been wounded in service, but that 
a helicopter in which he had been riding was "shot down."  His 
long history of drug and alcohol problems and antisocial behavior, 
dating back to childhood, was recorded.  

In December 1987 and January 1988, he was receiving treatment for 
alcohol and substance dependence.
 
In January 1988, on a form from the Salt Lake City Vet Center, the 
veteran indicated that his "in-country" experience included 
"combat infantryman," "ambushed," "booby traps," "firefights," 
"loss of friends," "mortared rockets," "patrols," "perimeter guard 
duty," "received small arms fire," and "retrieval of bodies." 

In February 1988, the veteran filed a claim of service connection 
for PTSD.  That month, the RO wrote to the veteran requesting 
stressor information.

In a March 1988 written statement, he indicated that "could not 
say" which specific incident brought on his PTSD.  He stated, 
however, that it could have been the chopper pilot who cut off the 
heads of dead Vietnamese and mounted them on fence posts.

In June 1988 the veteran submitted a statement and attached 
evidence to support his claim that two friends, D.S. and E.M., 
were killed "near" him in Vietnam.  One of the individuals 
referenced was killed prior to the veteran's arrival in Vietnam 
and the other during his stay there.  

By July 1988 rating decision, the RO denied service connection for 
PTSD.

In May 1996, the veteran was again diagnosed with PTSD at Nellis 
Federal Hospital.  

In June 1996, the veteran again filed a claim of service 
connection for PTSD.  In August 1996 the RO asked him to provide 
specific information regarding claimed stressors, so that such 
could be verified.  No response was received.  

On October 1996 VA examination for PTSD, the veteran reported that 
he was attached to an ordnance detachment and that he was 
stationed at Can Tho.  According to him, in the summer of 1970, he 
was present during a mortar attack on his base.  He indicated the 
he and several others were listening to music when the attack 
began.  Everybody went into the bunker when they noticed they were 
missing one man.  The missing person later appeared unharmed.  
After the attack, the veteran ordered the others to go onto the 
roof of the bunker.  There were no injuries or casualties.  The 
veteran, however, blamed himself for not going to look for the 
missing man, "Bullet," during the attack.  Prior to the attack, he 
was happy-go-lucky, but he stated that he changed thereafter.  He 
described another mortar attack where he witnessed people die.  He 
ascribed blame to himself.  He complained of trouble sleeping and 
other symptoms.  The veteran was tested with the Combat Exposure 
Scale and scored a "raw 10" which was in the light to moderate 
range.

On October 1996 VA mental disorders examination, the veteran 
reported that he supplied ammunition in Cu Chi, Tay Ninh, and 
other locations.  Then he went to the Mekong Delta area.  
According to him, the base camp at Tay Ninh was "hit hard."  
During a mortar attack, he dove under a truck.  Two others began 
to run and were blown up.  He also saw someone chop the head off a 
dead Vietnamese person and place the head on a fence post.  He 
also witnessed a Vietnam girl with facial injuries and amputations 
who was rebuffed by other children when she wanted to play jump 
rope.  He related the incident with "Bullet."  The examiner 
diagnosed alcohol dependence in remission, heroin dependence in 
remission, cannabis dependence in remission, polydrug use in 
remission and an antisocial personality disorder.  He noted the 
considerable overlap of symptoms due to PTSD and those due to 
antisocial personality disorder.  After recounting events in the 
veteran's pre-service life, including arrests and truancy, he 
concluded that the veteran's symptoms were due to his pre-existing 
personality disorder.  

By November 1996 rating decision, the RO denied service connection 
for PTSD.

Roseburg VA Medical Center records from October 1996 to September 
1997 reflected treatment for PTSD and depression.

In September 1997, the veteran again filed a claim of service 
connection for PTSD.  Thereafter, he submitted records from Nellis 
Federal Hospital that were already of record.  

In October 1997 the RO again asked the veteran to complete the 
PTSD questionnaire.  No response was received.  

By February 1998 rating decision, the RO denied service connection 
for PTSD.  Notice of the decision was sent to the veteran that 
month.  The veteran filed a timely notice of disagreement in 
September 1998, and the RO issued a statement of the case in 
October 1998.  The veteran did not file a substantive appeal, 
timely or otherwise, and the February 1998 rating decision became 
final.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 
(2003).

At an informal hearing in November 2000, the veteran indicated 
that he wished to file a claim of service connection for PTSD.  
All of the evidence detailed below was received after February 
1998.

That month, he submitted a PTSD questionnaire dated in October 
1997 in which he detailed the locations in which he served in 
Vietnam.  He indicated the he did not recall dates of events, but 
recounted the incident when "Bullet" was missing.

Also in November 2000, the veteran supplied a statement in which 
he indicated that he witnessed a boy's head crushed when it was 
run over by a truck.  In Tay Ninh, he watched a fellow soldier cut 
off the head of a dead Vietnamese person and place it on a fence 
post.  He spoke of the disabled girl who was pushed away from a 
game of jump rope.  Finally, he stated that he saw "G.I.s all shot 
or blown up."

January to March 2001 VA medical records reflect psychiatric 
treatment and diagnoses of PTSD.

In March 2001, the RO denied service connection for PTSD.

A May 2001 letter from the veteran's psychiatrist indicated that 
the veteran suffered from severe symptoms of PTSD.  The 
psychiatrist detailed the veteran's recollections of having to run 
into a bunker upon mortar attack and witnessing two others who 
were hit while running.  The psychiatrist spoke of the incident 
with "Bullet" in which the veteran did not allow anybody to search 
for him during a mortar attack.  

VA medical records dated from April 2001 to May 2002 reflect 
psychiatric treatment and such diagnoses as depression.

In November 2002 the RO again wrote to the veteran to advise him 
of the need to provide specific information relating to stressors, 
so that they could be verified, such as full names, ranks, 
locations and dates of incidents, etc.  

In August 2003, the veteran testified at a hearing before the 
undersigned regarding his claim of service connection for PTSD.  
He recalled the incident in which he hid under a truck during a 
mortar attack while witnessing the deaths of two soldiers who were 
running for cover.  He testified about the incident in which 
"Bullet" was missing during a mortar attack.  He spoke of an 
incident in which a soldier's bunk was hit during a mortar attack, 
and he told of chunks flying off a helicopter.  With respect to 
this last occurrence, he supplied a name that he believed was that 
soldier's first and last name.

Analysis

The records submitted after the last final decision in February 
1998 contain psychiatric diagnoses that were of record prior to 
thereto as well as details of stressors most of which were 
recounted many times before the RO's final February 1998 decision.  
In addition, however, the evidence includes accounts of stressors 
not previously of record.  Specifically, the incident in which the 
veteran witnessed a boy's head crushed under the wheels of a 
truck, seeing "G.I.s shot and blown up," and the incident in which 
somebody's bunk was hit during a mortar attack and helicopter 
parts were flying about were not ones of which the veteran spoke 
before February 1998.

The medical evidence that was not previously of record and the new 
stressor accounts constitute new evidence as they were not of 
record before the RO's last final decision in February 1998.  
Evans, supra.  This evidence, however, is not probative of the 
matter at hand.  The new medical evidence is merely cumulative a 
repetitive of evidence already of record.  With respect to the new 
stressor accounts, they are vague as in the case regarding the boy 
whose head was crushed and witnessing "G.I.s shot and blown up."  
Further, the veteran did not provide enough information for 
verification of the stressor involving the mortar shell landing on 
a bunk and helicopter parts flying around.  There are no dates or 
other details that would allow verification.  The veteran supplied 
the possible name of the man who was in the bunk.  However, he did 
not provide a rank or other identifying information.  In this 
regard, it is noted that the veteran has been advised by VA on a 
number of occasions that such information must be specific so that 
the stressors can be verified.  To date, such specificity has not 
been forthcoming.  As these stressors cannot be verified, the 
outcome on the merits would not change based on the newly 
submitted were the case to be reopened.  Id.  Pursuant to the 
foregoing discussion, the Board concludes that evidence does not 
provide a more clear picture of the origin of the veteran's PTSD, 
and is thus not new AND material sufficient to reopen the claim.  
38 C.F.R. § 3.156; Hodge, supra.  In the event the veteran can 
provide information containing sufficient specifics so that VA can 
take action to verify his claim stressors, he should do so in 
support of a claim to reopen.  


ORDER

New and material evidence not having been submitted to reopen a 
claim for service connection for PTSD, the appeal is denied.



	                     
______________________________________________
	Nancy Robin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



